DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed June 29, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-20 are pending.

Claim Objections
4.	Claim 14 is objected to because of the following informalities:  in line 2, “leaning” should be “lean”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is indefinite because the phrase “wherein at least 98 wt% of total medium chain fatty acids of the composition are in the medium chain triglycerides” is confusing.  It is unclear what structural limitations are meant by this limitation.  Thus, it is unclear what compositions are included or excluded by this claim.
Claim Rejections - 35 USC § 103
6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2005/0100584).
	This reference teaches a method for weight loss in animals, including companion animals, dogs, and cats, by orally administering a composition comprising medium chain triglycerides (MCT).  The reference teaches that the MCT is primarily caprylic acid.  The reference teaches that the MCT is used at a concentration of 2 to 25% with amounts such as 7, 13, and 14% specifically exemplified.  The reference teaches that the MCT is added to a nutritionally complete pet food which contains protein, carbohydrates, fat, and fiber.  The reference teaches that the composition can contain an additional ingredient such as carnitine.  The reference also teaches that the composition is administered daily for a period of over a week.  The reference teaches that administration of the composition only results in a minimal amount of lean body mass (see paragraphs 3, 8, 22, 23, 53, 54, 82, 85, and 93 and Tables 1 and 2).
The reference does not specifically teach using the concentrations of caprylic acid claimed by applicant or the dosage of MCT per kg body weight claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference specifically teaches that the MCT can be a single triglyceride and that caprylic acid can be the triglycerides utilized (see paragraphs 21 and 3).  Thus, the reference encompasses an embodiment where 100% of the MCT content of the composition is caprylic acid. In addition, the reference teaches using a range of concentrations for the MCT in the composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
The reference also does not explicitly state that the composition is administered to aging animal or senior animals.  All live animals are undergoing the aging process; thus, the reference administration would logically include administration to animals that are aging.  In addition, the reference teaches that the composition can be varied based on the age of the animal (see paragraph 50).  Thus, the artisan would reasonably expect that the composition would be suitable for administration to animals of any age including senior animal.
The reference does not specifically state that the medium chain triglycerides are 20% or 50% of the total lipids.  However, the reference does teaches that the concentration of the MCT and the amount of other types of fat are variable.  The reference teaches embodiments with 2-25% MCT and 2-50% other types of fat (lipids) based on the total weight of the composition (see paragraphs 24-28).  An artisan would be motivated to modify the concentration of MCT and total lipids in and around the ranges taught by the reference in order to achieve a product with the optimal characteristics.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. Applicant argues: 
Miller merely discloses that caprylic acid and capric acid together may form the predominant portion of the MCTs in its composition. This disclosure does not somehow render obvious Applicant’s amended independent Claim 1 which recites, in part, “the medium chain triglycerides comprise at least 50% caprylic acid.”

Further in this regard, pages 5-6 of the Office Action also attempts to support the alleged obviousness of the claimed caprylic acid concentration by asserting “routine experimentation” and citing In re Aller. However, “routine optimization” requires that the parameter to be optimized must have been recognized as a result-effective variable. To the contrary, the disclosures of the cited references do not somehow establish that the particularly recited caprylic acid concentration was recognized as a result-effective variable for weight loss in an animal. Indeed, Miller and the other references discussed above teach, at most, that the combination of caprylic acid and capric acid is the predominant portion of the MCTs used therein, and these references do not contain any teachings whatsoever regarding caprylic acid specifically.

However, this argument is not persuasive because the reference specifically teaches that the MCT can be a single triglyceride and that the 8 carbon atom triglyceride (i.e. caprylic acid) can be the triglycerides utilized (see paragraphs 21 and 3).  Thus, the reference encompasses an embodiment where 100% of the MCT content of the composition is caprylic acid. In addition, the reference teaches using a range of concentrations for the MCT in the composition.  Furthermore, the reference explicitly states that the amount for each component in the composition should be varied depending on the species of animal, age, weight, health, sex, and diet of the animal (see paragraph 50).  Thus, the reference is considered to clearly state that caprylic acid should be used in the composition as it is defined as a predominant MCT.  The reference also states that only one triglyceride can be used and allows for the selection of caprylic acid.  The reference further states that the concentration of the components can and should be varied to produce the optimal composition.  Therefore, applicant’s arguments are not persuasive.
Applicant also argues that the claimed invention is patentable based on unexpected results demonstrated in Example 1 of the specification.  However, the results of Example 1 are not considered to support a claim for unexpected results.  Example 1 compares weight loss in dogs fed 5.5% MCT where the MCTs comprise 55% caprylic acid and 45% capric acid to dogs fed 5.5% MCT where the MCT is 100% capric acid.  The dogs fed the mixed MCT showed a weight loss of 1.06% in comparison with 0.7% for the 100% capric acid group.  However, as discussed in MPEP section 716.02(b), applicant must explain why the results should be considered unexpected and significant.  Applicant does not explain why the differences between the two groups should be considered unexpected and statistically significant.  In addition, to establish that a concentration of a specific ingredient produces an unexpected result, evidence inside and outside of the claimed range is needed.  Furthermore, even if the results of Example 1 were persuasive, they are only shown for one data point within the broadly claimed ranges of the current claims.  Thus, the results are not commensurate in scope with the claimed invention (see MPEP section 716.02(d)).  Therefore, applicant’s claim for patentability based on unexpected results is not persuasive.

7.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655